 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
     UNITED STATES OF AMERICA,                        Case No. 2:19-CR-074-RSL
 9
                   Plaintiff,
10
                                                      ORDER GRANTING
             vs.                                      MOTIONS TO WITHDRAW
11
     MATTHEW GORDON BURNS,                            COUNSEL
12
                   Defendant.
13

14
             This matter comes before the Court on defendant’s “Motion to Withdraw”
15
     (Dkt. #21) and “Motion to Remove Attorney” (Dkt. #23). Defendant requests entry of an
16
     order permitting retained counsel Gilbert H. Levy to withdraw. Id. Defendant’s motions
17
     (Dkt. #21 and 23) are GRANTED.
18
             The Court also notes defendant’s request to withdraw his guilty plea as accepted
19
     by the Court on May 3, 2019. Dkt. #18 and 23. The Court declines to rule on this
20

21   request prior to defendant retaining new counsel.

22   //

23   //

          ORDER GRANTING MOTIONS
          TO WITHDRAW COUNSEL - 1
 1      DATED this 24th day of September, 2019
 2

 3
                                             A
                                             Robert S. Lasnik
 4
                                             United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING MOTIONS
     TO WITHDRAW COUNSEL - 2
